Title: IV. Observations on the Foregoing
From: La Luzerne
To: 


Observations sur chacun des Articles de la Convention, d’Entre le Roi Très Chrétien, et les Etats Unis de l’Amérique Septentrionale, à l’occasion des fonctions et prérogatives des Consuls, Vice Consuls, Agens et Commissaires respectifs.
Article 1er. Rien à dire.
Article 2e. Le pouvoir donné aux Consuls par cet Article est trop important: Il suffiroit qu’ils ayent celui de nommer des agents ad honores.
Arte. 3e. Cet article n’est point suivi, en france, par les Consuls Américains; chacun sçait que le Consul Général faisoit le commerçe, sous la raison Barclay et compagnie.
Arte. 4e. Au moyen de cet Article, l’Article 2e. ci dessus est à supprimer. Arte. 5e. Nonobstant cet Article, le Vice Consul de Virginie fût arrêté en 1784, à la requête d’un mauvais sujet françois, pour une somme non duë; mais la Cour de Norfolk, a débouté le Démandeur, comme étant mal fondé et dépendant du Consulat.
Le mot immunité employé dans cet article, n’étant pas expliqué, on croît qu’il seroit convenable d’y ajouter que les Consuls et Vice Consuls, ne pourront être arrêtés, ni emprisonnés, pour quelque cause que ce soit, sauf à demander justice contr’eux à Sa Majesté. Voyez le titre XII de l’Ordonnance 1er. Vol. page 234.
Arte. 6e. Rien à dire.
Arte. 7e. Rien à dire.
Arte. 8e. Rien à dire. Cet article doît être suivi de l’Article 27e. de la Convention.
Arte. 9e. Conformément à cet article, tous les actes passés en la Chancellerie du Vice Consulat de Virginie, ont toujours fait foi  dans les Tribunaux de l’Etat, et les Jugemens, ou Sentences Consulaires, et arbitrales, duëment déposées, ont toujours été mises à éxécution; mais la Lenteur avec laquelle Souvent au Conseil Suprême, on expédie les ordres d’éxécuter, et l’Inéxactitude que les Shériffs mettent quelquefois dans l’Exécution des Ordres de l’Exécutif, exposent les Créanciers à perdre leur créance par la fuite, ainsi facilitée, de leurs Débiteurs.
On observe que ces Inconvéniens seroient infiniment moins fréquens, si les Consuls et Vice Consuls, pouvoient faire mettre à éxécution leurs Jugemens, Ordres ou Sentences, par le premier Juge du lieu, où ils se trouveroient, ainsi qu’il est dit à l’Article 18. de l’autre part.
Le Second Paragraphe du présent Article 9. paroissant ne pas expliquer assez clairement qu’elles seront les choses qui pourront être venduës dans les Chancelleries consulaires, on pense que ce paragraphe pourroit être conçu en ces termes “Ils auront aussi exclusivement le droit de faire l’Inventaire, la Liquidation et de proçéder dans leurs Chancelleries par Venduës publiques, à la Vente, non seulement, des Effets mobiliers, marchandises, et de tous batimens de Mer quelconques, qui se trouveront dépendre de la succession des Sujets de leur Nation, qui viendront à mourir dans l’Etenduë de leur Consulat, mais encore, de tous autres Effects et Marchandises des Nationaux qui voudront les y faire vendre, et aussi, de tous ceux des Bâtimens qui auront été condamnés Consulairement, ainsi que de tous ceux que les propriétaires, ou chargés de pouvoir, jugeront à propos d’y exposer en Vente: Ils y présideront avec l’assistance &a.” Voyez la suite de l’Article à la Convention.
Arte. 10e. Au sujet de cet Article qui paroit important, on crois devoir informer, que les Consuls Américains n’ont point de Chancellerie; que les Capitaines ne font aucune déclaration sur les circonstances de leurs Voyages, et que les proçédés qu’ils suivent pour les accidens qui leur arrivent en Mer, sont des plus irréguliers: Une simple déclaration du Capitaine et de quelqu’un de l’Equipage devant un Juge de paix qui ne vérifie rien, suffit, pour obliger les assureurs à payer. Cette manière de proçéder étant des plus dangéreuses, et pouvant nuire à tous ceux des Sujets du Roy qui se livrent aux assurances, il seroit à désirer qu’elle fût connuë dans touttes les Chambres de commerce et d’Assurances du Royaume.
On informe aussi, que le 2e. Paragraphe de cet Article 10. est contraire à l’Ordonnance, Vû, que touttes personnes étrangères  engagées au Service d’un bâtiment françois, comme touttes marchandises étrangères chargées à frêt, sont naturellement et doivent être soumises aux Loix du pavillon. Ce privilége est de touttes les Nations, et elles ont touttes un Interêt direct, de n’y pas renonçer. Si l’Observateur ne se trompe pas, le présent Article 10. doit être refait.
Arte. 11e. Rien à dire.
Arte. 12e. L’Ordonnance attribuant aux Consuls et Vice Consuls, pouvoir et Jurisdiction, tant en matière civile, que Criminelle, il est indispensable de mentionner le mot Criminel au 1er. Paragraphe de cet article: Voyez l’Ordonnance 1er. Volume articles XII, XIII XIV. pages 251 et suivantes.
Nota. Au présent Article 12: il conviendra peut être, d’ajouter ce qui est à l’Article 31. des autres parts, et de le faire suivre de l’Article 30e.
Arte. 13e. Rien à dire.
Arte. 14e. Le dernier Paragraphe de cet Article, paroit devoir être rédigé en ces termes. “Les Consuls ou Vice Consuls, ne pourront connoître des Disputes ou Différens qui s’éleveront entre un Sujet du Roy Très Chrétien, et un Sujet des Etats unis; mais si les différens s’élèvent en france, ils seront jugés par les Tribunaux de Sa Majesté, et s’ils s’élèvent dans les Etats Unis, par les Tribunaux des dits Etats.”
Cet article doit être suivi des articles 12. 13. 14. 15. 16. 17. 18. 19. &a. des autres parts.
Arte. 15e. Sans l’Exécution de cet article qui semble être contradictoire avec le dernier Paragraphe de l’Article 14. de la Convention, les Sujets de Sa Majesté qui auront des Démêlés avec les Sujets Américains, seront toujours ruinés en fraix de Séjour et de proçédures; la loy passée par l’Assemblée Générale de Virginie, en 1779, pour la protection du Commerçe, avoit passablement pourvû à cet inconvénient, en déçidant, que tous procès qui s’élèveroit entre des Sujets des puissances ayant reconnu l’Indépendance, et des Citoyens de Virginie, pourroient être portés à la Cour de Chancellerie, pour y être jugés dans le plus court délay possible; mais cette partie de la loy, a été rappellée, par l’Assemblée Générale de 1787., comme étant injuste.
Arte. 16e. Cet article devroit commençer ainsi “Les Sujets du Roy Très Chrétien et les Citoyens des Etats Unis, qui ne possèdent aucun bienfonds, soit dans les Etats Unis, soit en france, respectivement, seront éxempts de touttes taxes quelconques, et de tous services personnels dans le lieu de leur résidence &a. &a.

Nota. Cet Article devra suivre L’art. 33. des autres parts.
Arte. 17e. Rien à dire.
Arte. 18e. Rien à dire.
